Citation Nr: 1818827	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and G.M.




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1970 to September 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The claim of entitlement to service connection for a back disorder is being reopened herein.  The underlying issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back disorder was initially denied in an October 1973 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  In April 2002, the Veteran requested the RO to reopen the claim.  In March 2003, the RO confirmed and continued the prior denial as the Veteran had not submitted new and material evidence sufficient to reopen the previously denied claim; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.
3.  Evidence received more than one year since the March 2003 rating decision, includes VA treatment records, the February 2014 VA examination report, and the January 2017 Board hearing testimony, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The October 1973 and March 2003 rating decisions that denied service connection for a back disorder are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.


REMAND

The Veteran seeks service connection for a back disorder.  He asserts that his back disorder is related to an in-service back injury that occurred during basic training in January 1970.  Specifically, he testified that he injured his back while running in place and performing duck squats.  See January 2017 Board Hearing at 3.  Further, he reported that he was told that his back pain at that time was the result of "overseas shots" and was placed on light duty.  Id. at 4-5.  The Veteran has been afforded VA examinations in August 1973, to include the September 1973 orthopedic examination, February 2003, and February 2014.  The examiners rendered diagnoses of arthritis and spondylolisthesis.  However, the VA examiners failed to render a nexus opinion; thus, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, review of the claims file reveals that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  Such records should be sought upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010). 

Lastly, the service treatment records that have been associated with the claims file do not include his separation Report of Medical History.  All active duty treatment records should be obtained on remand.  Additionally, the Veteran testified that he was treated at the VA Medical Center (VAMC) in Portland shortly after his discharge.  See January 2017 Board Hearing at 9-11.  Thus, any outstanding VA and private treatment records should be secured on remand.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records, to include all records dated from September 1970 from the Portland VAMC.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include from Providence Hospital and Providence Family Medicine.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Request the Veteran's SSA records.  If records are unavailable, a negative response must be associated with the claims file and the Veteran notified pursuant to 38 C.F.R. §  3.159(e).

4. Obtain a complete copy of the Veteran's service treatment records, to include his separation Report of Medical History.  If the records are not obtained, notify the Veteran, make a notation in the record, and afford him the opportunity to provide any such records in his possession.  38 C.F.R. § 3.159 (e).

5. After obtaining the requested records (to the extent possible), obtain an addendum opinion to address the etiology of the Veteran's back disorder.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

For each diagnosed lumbar spine disability, to include degenerative joint/disc disease, spondylolisthesis, and any other lumbar spine diagnosis reflected in the Veteran's treatment records since April 2013, please opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in, or is otherwise related to, the Veteran's active service, to include as a result of a basic training injury and/or receipt of multiple immunizations therein.  In addressing this question, please accept as credible the Veteran's report of receipt of multiple injections and a back injury during basic training while running in place and performing duck squats, as well as his statement as to continuous back pain since that time.  See January 2017 Board Hearing at 3-5.  The rationale should reflect consideration of the pertinent evidence of record, to include the Veteran's lay statements and the Veteran's post-service complaint of frequent back pain in April 1973.  See April 1973 VA Form 21-526 Veteran's Application for Compensation or Pension.

A complete rationale must be provided for all opinions expressed.  If unable to provide an opinion without resorting to speculation, please specifically state why.

6. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


